Order entered July 12, 2016




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-16-00659-CV

                              IN RE ARNOLD D. DARDEN, Relator

                   Original Proceeding from the 363rd Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. W-06-00984

                                             ORDER
                             Before Justices Bridges, Myers and Schenck

        Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus to

the extent relator seeks an order requiring the trial judge to rule on the application for judgment

nunc pro tunc, and we DISMISS the petition for want of jurisdiction to the extent relator seeks

relief against the district clerk.


                                                       /s/   DAVID BRIDGES
                                                             JUSTICE